Citation Nr: 1000088	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  06-37 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability, and if so, whether the reopened claim 
should be granted.

2.  Entitlement to service connection for a left knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1966 
to September 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In connection with his appeal the Veteran testified at a 
video conference hearing before the undersigned Veterans Law 
Judge in November 2009 and accepted such hearing in lieu of 
an in-person hearing before a Veterans Law Judge.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  In an unappealed September 1971 rating decision, the 
Veteran's claim of entitlement to service connection for a 
right knee disability was denied.

2.  The evidence associated with the claims file subsequent 
to the September 1971 rating decision includes evidence that 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant of evidence 
already of record, and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a right knee disability.

3.  A right knee disability is etiologically related to the 
Veteran's active service.

4.  A left knee disability is etiologically related to the 
Veteran's active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for right knee 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).

2.  A right knee disability was incurred in active service.   
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009). 

3.  A left knee disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the evidence currently 
of record is sufficient to establish his entitlement to the 
benefits sought on appeal.  Therefore, no further development 
is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
 



Analysis

Claim to Reopen

The Veteran originally filed his claim of entitlement to 
service connection for right knee disability in June 1971.  
The claim was denied in a September 1971 rating decision on 
the basis that there was no current right knee disability 
found upon VA examination.

The evidence of record at the time of the September 1971 
rating decision included the following: the Veteran's service 
treatment records (STRs), showing that the Veteran was 
diagnosed with osteoarthritis of both knees at his separation 
examination in July 1968, and a July 1971 VA examination 
report, which states that the Veteran had normal knees at 
that time.

The evidence that has been received since the September 1971 
rating decision includes the following: the Veteran's 
February 2004 statement in which he reported that he has had 
knee pain since basic training and has lived with chronic 
pain in both his knees since his separation from active 
service; VA Medical Center treatment notes from November 2003 
to May 2006, which show that the Veteran has received 
treatment from the VA Medical Center for bilateral knee pain; 
private treatment records from Steel Valley Sports Medicine 
and Rehabilitation Center (SVSMR) showing that the Veteran 
has received physical therapy for knee pain from at least 
July 2004 to October 2004; an August 2005 VA examination 
report; a March 2006 letter from the Veteran's private 
physical therapist at SVSMR stating that the Veteran has 
received intermittent physical therapy for a diagnosis of 
patellofemoral syndrome; an October 2007 VA examination 
report; and a January 2008 letter from the Veteran's private 
physician stating that the Veteran has patellofemoral 
syndrome secondary to chondromalacia of the patella and that 
this condition was evident during the Veteran's active 
service.  

The Board finds that the Veteran's testimony that he has 
experienced pain in his right knee since his separation from 
active service, the medical evidence showing that he has 
received treatment for a right knee condition, and the 
medical opinion from the Veteran's private physician stating 
that the Veteran's current right knee disability was evident 
in service are new and material.  In this regard the Board 
notes that the foregoing evidence is not cumulative or 
redundant of the evidence previously of record.  Moreover, it 
is sufficient to raise a reasonable possibility of 
substantiating the claim.  Accordingly, reopening of the 
claim for entitlement to service connection for a right knee 
disability is in order.

Service Connection for Right and Left Knee Disabilities

A review of the Veteran's STRs show that at his pre-induction 
examination in April 1966 the Veteran reported a history of 
childhood arthritis in his right knee.  After examination, it 
was noted by the examiner on the examination report that the 
reported condition was not documented, X-rays taken of the 
right knee at that time were negative, and the reported 
condition was not considered to be disabling.

A Veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002).  

Only conditions that are recorded in physical examination 
reports are to be considered as "noted."  The Veteran's 
reported history of the pre-existence of a disease or injury 
does not constitute notation of such disease or injury, but 
is considered with all other evidence in determining if the 
disease or injury pre-existed service.  Paulson v. Brown, 7 
Vet. App. 466, 470 (1995).

The Board finds that the Veteran's self-reported history of 
childhood arthritis, by itself, is not enough to overcome the 
presumption of soundness.  Additionally, the examiner at the 
Veteran' pre-induction examination noted that the reported 
history was not documented and was not considered to be 
disabling.  Therefore, the Board considers the Veteran's 
claim of entitlement to service connection for right and left 
knee disabilities on a direct basis.

Further review of the Veteran's STRs shows that in July 1968 
the Veteran underwent a separation examination.  At that time 
the Veteran was also sent for an orthopedic evaluation of 
both knees.  Examination of both knees revealed crepitus at 
the right patellofemoral joint and slight (mild) 
chondromalacia in the right patella.  The orthopedist 
provided a preliminary diagnosis of arthritis in both knees 
and assigned the Veteran a T-3 profile.  A diagnosis of 
osteoarthritis of both knees was noted on the Veteran's 
separation examination report.

The "PULHES" profile reflects the overall physical and 
psychiatric condition of an individual on a scale of 1 (high 
level of fitness) to a 4 (medical condition or physical 
defect that is below the level of medical fitness required 
for retention in the military service).  The "P" stands for 
"physical capacity or stamina," the "U" indicates "upper 
extremities," the "L" is indicative of "lower 
extremities," the "H" reflects the condition of the 
"hearing and ears," the "E" is indicative of the "eyes," 
and the "S" stands for "psychiatric condition."  Odiorne 
v. Principi, 3 Vet. App. 456, 457 (1992).

In July 1971 the Veteran was afforded a VA examination.  At 
that examination the Veteran reported that he had pain in his 
knees upon prolonged walking and going up steps.  X-rays 
taken of the Veteran's knees at that time revealed no 
significant abnormalities.  

In a February 2004 statement, the Veteran reported that while 
attending basic combat training he experienced pain in both 
knees, but did not report it because he felt that if you went 
to sick call his superiors would question his "manliness" 
and his ability to, "meet the demands of the training."  He 
reported that he simply trained through the pain.  He also 
reported that the examining physician at his separation 
examination told him that he had serious knee problems.  The 
Veteran reported that he has lived with chronic pain in his 
knees since service.

VA Medical Center treatment notes from November 2003 to May 
2006 show that the Veteran has received periodic treatment 
for bilateral knee pain.  August 2003 X-rays show that the 
Veteran had minimal degenerative changes of his right 
patellofemoral joint. 

Also of record are treatment notes from SVSMR from July 2004 
to October 2004.  These records show that the Veteran has 
been diagnosed with bilateral patellofemoral syndrome and 
received physical therapy for that condition.  Also from 
SVSMR is a March 2006 letter from the Veteran's physical 
therapist.  The letter indicates that the Veteran had re-
started his physical therapy for bilateral patellofemoral 
syndrome in June 2005.

In August 2005 the Veteran was afforded a VA examination.  At 
that time X-rays of both knees were negative with no evidence 
of arthritis.  A magnetic resonance imaging scan (MRI) of the 
left knee was normal, and an MRI of the right knee revealed a 
horizontal tear involving the posterior horn of the medial 
meniscus.  The Veteran was diagnosed with a horizontal tear 
of the posterior horn of the right medial meniscus and left 
knee pain without evidence of arthritis or internal 
derangement.  It was the examiner's opinion that it would be 
extremely difficult to connect the Veteran's present 
bilateral knee symptoms to his "supposed knee injuries" 
that occurred in service.

In October 2007 the Veteran was afforded another VA 
examination.  This examination was performed by the same 
examiner who performed the August 2005 examination.  X-rays 
taken of the Veteran's knees in October 2007 revealed that 
the Veteran's left knee was normal and his right knee had a 
bony enthesophyte on the superior margin of the patella.  MRI 
of the left knee was normal, and MRI of the right knee 
revealed mild chondromalacia of the patella.  The Veteran was 
diagnosed with chondromalacia patella of the right knee and 
left knee pain without a diagnosis of degenerative joint 
disease or internal derangement by X-ray or MRI.  It was the 
examiner's opinion that as there was no documentation of 
treatment for his knee pain in service, and the only 
indication of a knee problem was the change from a Class I on 
his pre-induction physical to a class III on his separation 
physical; and that without further documentation it would be 
highly speculative to connect the current condition to 
aggravation of a pre-existing condition while in the 
military.

VA received a January 2008 letter from the Veteran's private 
physician, Dr. C.C.  In his letter, Dr. C.C. stated that the 
Veteran had patellofemoral syndrome secondary to 
chondromalacia of the patella.  He reported that this 
disability was moderate to severe in the Veteran's right knee 
and mild to moderate in his left knee.  Dr. C.C stated that 
he had reviewed the Veteran's military records, which showed 
a profile of 1 upon entrance into active service and a 
profile of 3 upon separation from active service.  It was Dr. 
C.C.'s opinion that the deterioration of the Veteran's knees 
from a 1 to a 3 in a 24 month period is greater than could be 
expected in that time frame.

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as the reasoning employed 
by the physicians and whether (and the extent to which) they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Additionally, while the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard, Willis 
v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to 
assess medical evidence and is not obligated to accept a 
physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).

The Board finds the opinion from the Veteran's private 
treating physician to be more probative than those provided 
by the VA examiner.  In this regard the Veteran has reported 
that he has experienced bilateral knee pain since he was on 
active duty.  The opinion provided by Dr. C.C. was formed 
after a review of the Veteran's records and better accounts 
for the Veteran's chronic bilateral knee pain.  The VA 
examiner's opinions do not account for the Veteran's history 
of knee pain since service.  The Veteran is competent to 
state when he first experienced knee pain and that the 
symptoms have continued since service.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 
403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Moreover, the Board has found the Veteran to be credible.  
Additionally, the VA examiner stated that there was not 
enough documentation to support a nexus between the Veteran's 
current disability and his knee problems in service.  The 
Board notes that the US Court of Appeals for Veteran's Claims 
(Court) has determined that it is symptoms, not treatment, 
which are the essence of any evidence of continuity of 
symptomatology.  Savage v. Grober, 10 Vet. App. 488, 496 
(1997); citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In sum, as the Veteran's private physician has linked his 
current bilateral knee problems to the knee pain he 
experienced while on active duty and the Veteran has provided 
credible statements concerning a continuity of symptomatology 
since service, the Board finds that the evidence in favor of 
the claim of entitlement to service connection for bilateral 
knee disabilities is at least in equipoise with that against 
the claim.  As such, the benefit of the doubt must be 
resolved in favor of the Veteran.

Accordingly, entitlement to service connection for bilateral 
knee disability is warranted.
            

ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim of entitlement to 
service connection for right knee disability is granted.

Entitlement to service connection for a right knee disability 
is granted.

Entitlement to service connection for a left knee disability 
is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


